EXHIBIT 10.1


SCHNITZER STEEL INDUSTRIES, INC.
EMPLOYMENT AGREEMENT
 
John D. Carter
 
Executive
           
Schnitzer Steel Industries, Inc.,
 
Company
PO Box 10047
   
Portland, OR 97296-0047
   

 
 
In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the Company and Executive agree as follows.
 
1.  Effective Date and Term. The effective date of this Agreement is February
17, 2006, and this Agreement governs the terms and conditions of Executive’s
employment through August 31, 2009. This Agreement replaces and supersedes the
Agreement of Initial Employment Terms dated July 18, 2005 between the Company
and Executive. This Agreement has been approved by the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”).
 
2.  Employment At-Will. The Company employs Executive as President and Chief
Executive Officer of the Company on the terms and conditions set forth in this
Agreement. Executive serves as President and Chief Executive Officer of the
Company at the pleasure of the Board of Directors. Executive’s employment is at
will and may be terminated at any time, for any reason or no reason, upon notice
by either the Company or Executive, subject to the obligations of the Company
and Executive as provided in this Agreement. Termination of Executive as
President and Chief Executive Officer, for any reason, shall constitute the
resignation by Executive, effective upon such termination as a director and
officer of the Company. Upon request, Executive shall provide the Company with
additional written evidence of any such resignation.
 
3.  Change in Control Severance Agreement. The Company and the Executive have
entered into a Change in Control Severance Agreement dated February 17, 2006
(the “Change in Control Agreement”).
 
4.  Annual Salary and Bonus.
 
(a)  Base Salary. Beginning January 1, 2006, Executive’s base salary (the “Base
Salary”) shall be at the annual rate of $750,000. Base Salary shall be payable
in installments on regular Company paydays, subject to withholding for taxes and
other proper deductions. Base Salary for any partial period of employment shall
be prorated. Executive’s performance and the amount of the Base Salary shall be
reviewed annually in connection with the Company’s normal compensation review
and bonus cycle for executive officers, and the
 

--------------------------------------------------------------------------------


Base Salary may be increased from time to time in the sole discretion of the
Compensation Committee.
 
(b)  Annual Performance Bonus for Fiscal Year Ended August 31, 2006. Executive’s
target cash bonus for the fiscal year ending August 31, 2006 shall be $750,000.
The actual amount of Executive’s bonus for this period shall be determined by
the Compensation Committee in its sole discretion based on its judgment
regarding Executive’s performance during fiscal year 2006, and may be more or
less than the target amount. There is no pre-determined minimum or maximum
amount of the bonus. Bonus payment for performance during fiscal year 2006 will
be on the basis of a review and discussion by the Compensation Committee, and
will include consideration of a variety of financial and organizational
objectives and the overall performance of the Company, as well as the
achievement of personal goals agreed with the Compensation Committee. The bonus
provided for in this Section 4(b) shall be payable to Executive on a date
selected by the Company between September 1 and November 15, 2006, and is
subject to withholding for taxes and other proper deductions.
 
(c)  Annual Performance Bonus for Fiscal Years ending August 31, 2007, 2008 and
2009. At the beginning of fiscal year 2007, 2008 and 2009 (and in any event no
later than 90 days into the fiscal year) the Compensation Committee will
establish a bonus program for that fiscal year for Executive that will have two
components: a component based on objective Company financial measures and a
component based on management objectives (MBO). The first component will set
forth objective Company financial performance criteria that will determine the
amount of Executive’s bonus. The plan will specify bonus amounts higher and
lower than the target for Company performance based on the predetermined
objectives. The Compensation Committee will establish the objective Company
financial performance criteria in consultation with Executive. The Committee may
determine in advance adjustments to GAAP for specific items that will be taken
into account for the purpose of determining the Company’s financial performance
for the bonus determination. The second component will be based on MBO
performance criteria. At the beginning of each fiscal year the Compensation
Committee, in consultation with Executive, will establish management objectives
for Executive. The Compensation Committee and Executive will strive to establish
objectives that are clearly understood and measurable. The plan will specify
bonus amounts higher or lower than the target for performance based on the
objectives. At the end of the fiscal year, the Compensation Committee will
review Executive’s performance, and determine the extent to which the objectives
have been met and the applicable bonus amount. For FY 2007, the target annual
bonus under the combined bonus plan will be 1x Base Salary, and the Company
financial performance component will apply to 50% of the bonus target and the
MBO component will apply to 50% of the bonus target. The same shall apply for
FY2008 and 2009 unless otherwise determined by the Compensation Committee in
consultation with Executive. The bonus for a fiscal year shall be payable to
Executive on a date selected by the Company between September 1 and November 15
, 2006 in the next fiscal year, and is subject to withholding for taxes and
other proper deductions.
 

--------------------------------------------------------------------------------


5.  Options and Other Benefits.
 
(a)  Option Grants. The amount and terms of any stock option grants after the
date of this Agreement shall be in the discretion of the Compensation Committee.
 
(b)  Benefits. Executive shall be entitled to participate in the Company’s
employee benefit plans, insurance, executive medical coverage, sick leave,
holidays, auto allowance and such other benefits as the Company from time to
time may generally provide to its most senior officers, except that Executive
shall not be a participant in the Company’s Supplemental Executive Retirement
Bonus Plan (“SERBP”) or the Company’s Economic Value Added Bonus Program. If
Executive’s employment continues beyond June 1, 2006, Executive will also become
eligible for retirement benefits, including the SERBP, subject to the
Compensation Committee’s review and approval regarding the terms and conditions
of such benefits.
 
(c)  Long Term Incentive Plan. Executive is eligible to participate in the
Company’s long term incentive programs (“LTIP”), and awards to Executive under
the LTIP will be made at the discretion of the Compensation Committee in
accordance with the modified LTIP now in effect for the Company, or as later
modified by the Company.
 
6.  Definitions. The following terms shall have the following meanings for
purposes of this Agreement:
 
(a)  “Cause” shall mean (i) the willful and continued failure by Executive to
perform substantially his assigned duties with the Company (other than any such
failure resulting from his incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to Executive by the Chairman of
the Board of the Company which specifically identifies the manner in which the
Chairman of the Board believes that Executive has not substantially performed
his duties or (ii) the willful engaging by Executive in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
Section 6(a) (ii), no act, or failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, by Executive in knowing
bad faith and without reasonable belief that his action or omission was in, or
not opposed to, the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, together with his counsel, to be
heard before the Board), finding that in the good faith opinion of the Board
Executive were guilty of the conduct set forth above in (i) or (ii) of this
Section 6(a)) and specifying the particulars thereof in detail.
 
(b)  “Disability” shall mean Executive’s absence from his duties with the
Company on a full-time basis for one hundred eighty (180) consecutive days as a
result of his incapacity due to physical or mental illness, unless within thirty
(30) days after notice of
 

--------------------------------------------------------------------------------


termination is given to Executive following such absence he shall have returned
to the full-time performance of his duties.
 
(c)  “Good Reason” shall mean termination by Executive of Executive’s employment
with the Company based on any of the following events:
 
(i)  a change in Executive’s status, title, positions or responsibilities as
President and Chief Executive Officer or the assignment to Executive of any
duties or responsibilities which are inconsistent with such status, title or
positions, or any removal of Executive from or any failure to reappoint or
reelect Executive to such positions, except in connection with the termination
of Executive’s employment for Cause or Disability or as a result of Executive’s
death or by Executive other than for Good Reason;
 
(ii)  a reduction by the Company in Executive’s base salary;
 
(iii)  the failure by the Company to provide to Executive the compensation and
benefits as provided in Section 4 of this Agreement;
 
(iv)  the failure by the Company to provide and credit Executive with the number
of paid vacation days to which Executive is then entitled in accordance with the
Company’s normal vacation policy;
 
(v)  the Company’s requiring Executive to be based more than 30 miles from where
Executive’s office is located as of the date of this Agreement except for
required travel on the Company’s business to an extent substantially consistent
with the business travel obligations which Executive undertook as of the date of
this Agreement;
 
(vi)  the failure by the Company to obtain from any Successor (as defined in
Section 10 of this Agreement) the assent to this Agreement contemplated by
Section 10; or
 
(vii)  the failure by the Company to pay Executive any portion of Executive’s
current compensation, to credit any deferred compensation plan account of
Executive in accordance with Executive’s previous election, or to pay Executive
any portion of an installment of deferred compensation under any plan in which
Executive participated, within seven (7) days of the date such compensation is
due.
 
Notwithstanding any provision in this Agreement to the contrary, Executive may
terminate his employment for “Good Reason” only if (1) within 30 days after
notice to Executive of the occurrence of any of the circumstances giving rise to
“Good Reason,” Executive gives written notice to the Company of Executive’s
believe that Good Reason exists and of his intention to terminate his employment
for Good Reason and (2) within 30 days of such notice from Executive the
circumstances giving rise to Good Reason are not fully corrected.
 
7.  Effect of Termination of Employment.
 
(a)  Termination by the Company for Cause or by Executive without Good Reason.
If the Company terminates Executive’s employment for Cause or Executive
 

--------------------------------------------------------------------------------


terminates his employment without good reason, Executive shall be entitled to
receive only (i) the Base Salary and any other compensation or benefits which
have been earned or become payable as of the date of termination but which have
not yet been paid to Executive, (ii) all paid time off accrued but untaken
through the effective date of such termination, and (iii) reimbursement of
expenses incurred through the effective date of such termination pursuant to the
Company normal expense reimbursement policy. The amounts described in clauses
(i) through (iii) of the foregoing are referred to as the “Accrued Obligations.”
 
(b)  Termination by the Company Without Cause or by Executive for Good Reason.
If the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason at any time before September 1, 2009
and not under circumstances that would give rise to severance payments to
Executive under the Change in Control Agreement: 
 
(i)  Executive shall be entitled to receive the Accrued Obligations; 
 
(ii)  Executive shall be entitled to receive a severance payment (subject to
applicable taxes and withholding) in a lump sum in an amount equal to two times
Executive’s annualized rate of Base Salary in effect immediately prior to the
time of termination plus two times Executive’s target annual bonus in effect
immediately prior to the termination;
 
(iii)  Executive shall be paid a prorata portion of the target bonus for the
fiscal year in which the termination occurs (based on the portion of the year
worked); and
 
(iv)  all options to purchase Company common stock then held by Executive shall
become immediately vested and exercisable in full and all performance shares and
restricted stock then held by Executive shall become immediately vested and all
related forfeiture provisions shall lapse.
 
(c)  Death. If Executive’s employment is terminated as a result of Executive’s
death, Executive shall be entitled to receive the Accrued Obligations.
 
(d)  Disability. If Executive’s employment is terminated as a result of
Executive’s Disability, Executive shall be entitled to receive the Accrued
Obligations.
 
(e)  Date of Payment. Except as otherwise provided in this Agreement, all cash
payments and lump-sum awards required to be made pursuant to the provisions of
this Section 7 shall be made no later than the 30th day following the effective
date of Executive’s termination.
 
(f)  Release of Claims. The Company shall have the right to require Executive to
execute an appropriate general release of claims relating to his employment at
the Company and termination of employment at the Company that could be brought
by Executive hereunder as a condition to Executive’s receipt of any payments
pursuant to this Section 7.
 
(g)  Options, Performance Shares and Restricted Stock. The options, performance
shares and restricted stock awarded to Executive by the Company shall, in the
event of a termination of Executive’s employment, be governed by the provisions
of the applicable
 

--------------------------------------------------------------------------------


award agreement; provided that the accelerated vesting provisions of Section
7(b)(iv) shall, if triggered, control in the event of any inconsistency with any
such agreement.
 
(h)  No Obligation of Executive to Mitigate. The amount of any payment provided
for in this Section 7 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by Executive as the result of
employment by another employer after the date of termination.
 
(i)  280G Excise Tax Gross Up Provision. If any of the payments provided for in
Section 7(b) will be subject to the tax imposed by section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any similar tax that may
hereafter be imposed (the “Excise Tax”), the Company shall pay to Executive at
the time any such payment is paid an additional amount (the “Gross-Up Payment”)
such that the net amount retained by Executive, after deduction of any Excise
Tax on the payments and any federal, state and local income tax and Excise Tax
upon the Gross-Up Payment, shall be equal to the payment provided for in Section
7(b). For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive’s residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder, Executive shall repay to the Company at the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment directly and indirectly attributable to such reduction plus
interest on the amount of such repayment at the rate provided for in section
1274(d) of the Code. In the event that the Excise Tax is determined to exceed
the amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest payable to the taxing authorities with respect to
such excess) at the time that the amount of such excess is finally determined.
The Company shall withhold the Excise Tax in accordance with section 4999(b) of
the Code, and shall withhold federal, state and local income taxes from payments
under Section 7(b) and Gross-Up Payments as required by law.
 
8.  Withholding. Payment of all compensation under this Agreement, including but
not limited to the Base Salary and Annual Performance Bonus, shall be subject to
all applicable federal, state and local tax withholding.
 
9.  Attorneys’ Fees. Each party shall bear his or its own costs and attorneys’
fees which have been or may be incurred in connection with the negotiation of
this Agreement. The Company shall pay to Executive all reasonable legal fees and
related expenses incurred by Executive in good faith as a result of Executive
seeking to obtain or enforce in good faith any right or benefit provided by this
Agreement.
 
10.  Successors; Binding Agreement.
 
(a)  Upon Executive’s written request, the Company will seek to have any
Successor (as hereinafter defined), by agreement in form and substance
satisfactory to Executive,
 

--------------------------------------------------------------------------------


assent to the fulfillment by the Company of its obligations under this
Agreement. For purposes of this Agreement, “Successor” shall mean any Person
that succeeds to, or has the practical ability to control (either immediately or
with the passage of time), the Company’s business directly, by merger,
consolidation or purchase of assets, or indirectly, by purchase of the Company’s
voting securities or otherwise.
 
(b)  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.
 
11.  Survival. The respective obligations of, and benefits afforded to, the
Company and Executive as provided in Sections 7, 9 and 15 of this Agreement
shall survive termination of Executive’s employment and this Agreement.
 
12.  Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the Company as set forth on the first page of this Agreement or
Executive as set forth in the Company’s records, provided that all notices to
the Company shall be directed to the attention of the Chairman of the Board of
the Company, with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
 
13.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board of the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
of compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Oregon.
 
14.  Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
15.  Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Portland, Oregon
by three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award,
which award shall be a final and binding determination of the dispute or
controversy, in any court having jurisdiction; provided, however, that Executive
shall be entitled to seek specific performance of Executive’s right to be paid
until the date of
 

--------------------------------------------------------------------------------


termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. The Company shall bear all costs and expenses
of the arbitrators arising in connection with any arbitration proceeding
pursuant to this Section 15.
 
16.  Related Agreements. To the extent that any provision of any other agreement
between the Company or any of its subsidiaries and Executive shall limit,
qualify or be inconsistent with any provision of this Agreement, then for
purposes of this Agreement, while the same shall remain in force, the provision
of this Agreement shall control and such provision of such other agreement shall
be deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.
 
17.  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
 
Dated:    February 17, 2006
 


SCHNITZER STEEL INDUSTRIES, INC.
 

        By:  /s/  Ralph R. Shaw     /s/  John D. Carter

--------------------------------------------------------------------------------

Name:  Ralph R. Shaw
Title:    Chairman of Compensation
Committee of the Board of Directors 
   

--------------------------------------------------------------------------------

John D. Carter